Case 8:20-cv-00241-SCB-TGW Document 24 Filed 02/08/21 Page 1 of 3 PageID 932




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

MEREDITH J MILLS,

            Plaintiff,

v.                                             Case No. 8:20-cv-241-SCB-TGW

ANDREW SAUL,
Commissioner of Social Security,

          Defendant.
___________________________/

                                     ORDER

      This cause comes before the Court for consideration of Plaintiff's complaint

seeking review of the decision of the Commissioner of the Social Security

Administration (Doc. No. 1). This complaint was considered by the United States

Magistrate Judge, pursuant to a specific order of referral. Magistrate Judge Wilson

has filed his report recommending that the Commissioner's decision be affirmed

and that judgment be entered in favor of Defendant. (Doc. No. 22). All parties

were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. ' 636(b)(1). Objections to the

Magistrate Judge's Report were filed by Plaintiff. (Doc. No. 23).

      Plaintiff’s Objections are largely non-meritorious and merely restate

arguments already considered and properly rejected by the Magistrate Judge.
Case 8:20-cv-00241-SCB-TGW Document 24 Filed 02/08/21 Page 2 of 3 PageID 933




However, one objection requires further discussion. Specifically, Plaintiff argues

that the ALJ erred by failing to consider her work history with respect to her

residual functional capacity. In rejecting this argument, the Magistrate Judge

opined that Plaintiff’s lackluster work history could be viewed as showing that

Plaintiff was not interested in working, rather than that she was disabled to an

extent that she was unable to hold a job. As one example supporting this assertion,

the Magistrate Judge pointed out that Plaintiff did not obtain employment until she

was 29 years old.

      In her Objections, Plaintiff points out that she continued to receive disability

benefits until less than two months before her 29th birthday, and as such, her

failure to seek employment during that time cannot be considered to show that she

was not interested in working. The Court, in its review of the Report and

Recommendation and Plaintiff’s Objections thereto, has disregarded the Magistrate

Judge’s comment on Plaintiff’s failure to obtain employment until she was 29.

The rest of the Magistrate Judge’s analysis supports his conclusion that the ALJ

did not err by failing to consider Plaintiff’s work history with respect to her

residual functional capacity. As such, the Court overrules Plaintiff’s Objections.

      Thus, after considering the Report and Recommendation and Plaintiff's

Objections thereto, and upon this Court's independent examination of the file, it is

                                           2
Case 8:20-cv-00241-SCB-TGW Document 24 Filed 02/08/21 Page 3 of 3 PageID 934




determined that the Report and Recommendation (Doc. No. 22) should be adopted

(excluding the Magistrate Judge’s comment on Plaintiff’s failure to obtain

employment until she was 29).

      Accordingly, it is now ORDERED AND ADJUDGED that:

            (1)    The Magistrate Judge's Report and Recommendation (Doc. No.

                   22) is adopted and incorporated by reference in this Order of

                   the Court (excluding the Magistrate Judge’s comment on

                   Plaintiff’s failure to obtain employment until she was 29).

            (2)    The decision of the Commissioner of the United States Social

                   Security Administration is AFFIRMED.

            (3)    The Clerk is directed to enter judgment in favor of Defendant,

                   to terminate all pending motions, and to close the case.

      DONE AND ORDERED at Tampa, Florida, this 8th day of February, 2021.




Copies to:
Counsel of Record
The Honorable Thomas G. Wilson




                                         3
